Name: Commission Regulation (EC) No 2044/2003 of 20 November 2003 establishing administrative procedures for the second tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: miscellaneous industries;  Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 Avis juridique important|32003R2044Commission Regulation (EC) No 2044/2003 of 20 November 2003 establishing administrative procedures for the second tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of China Official Journal L 303 , 21/11/2003 P. 0003 - 0009Commission Regulation (EC) No 2044/2003of 20 November 2003establishing administrative procedures for the second tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 2(3) and (4), Article 6(3) and Articles 13, 23 and 24 thereof,Whereas:(1) Council Regulation (EC) No 427/2003(3), as last amended by Regulation (EC) No 1985/2003(4), sets forth annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex I to that Regulation. The provisions of Regulation (EC) No 520/94 are applicable to those quotas.(2) In view of the enlargement of the European Community on 1 May 2004, the quotas set forth in Annex I to Council Regulation (EC) No 427/2003 have been increased by Council Regulation (EC) No 1985/2003.(3) Given that on 1 May 2004 the European Community will be enlarged, it is appropriate to allocate the 2004 quota in two tranches, the first one from January to April 2004 to importers in the current Member States and the second one from May to December 2004 to importers in all countries that will be Member States from May 2004 onwards.(4) Commission Regulation (EC) No 1351/2003(5) established administrative procedures for the first tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of China.(5) This Regulation shall allocate the quotas relating to quantities for May to December 2004.(6) The Commission accordingly adopted Regulation (EC) No 738/94(6), as last amended by Regulation (EC) No 983/96(7), laying down general rules for the implementation of Regulation (EC) No 520/94. These provisions apply to the administration of the above quotas subject to the provisions of this Regulation.(7) Certain characteristics of China's economy, the seasonal nature of some of the products and the time needed for transport mean that orders for products subject to quota are generally placed before the beginning of the quota period. It is therefore important to ensure that administrative constraints do not impede the realisation of the planned imports. In order not to affect the continuity of trade flows, the arrangements for allocating and administering the second tranche of the 2004 quotas should accordingly be adopted before May 2004.(8) After examination of the different administrative methods provided for by Regulation (EC) No 520/94, the method based on traditional trade flows should be adopted. Under this method the quotas are divided into two portions, one of which is reserved for traditional importers and the other for other applicants.(9) This has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows.(10) The reference period used for allocating the portion of the quota set aside for the traditional importers in the Community in the previous Regulation on the administration of these quotas cannot be updated. The years 2000 and 2001 were characterised by certain distortions, in particular a more than twofold increase of applications from one Member State, which resulted in substantially reduced individual quota allocations to all non-traditional importers in all Member States. In 2002, there was a significant increase in applications by non-traditional importers from United Kingdom companies to other Member States suggesting an effort to circumvent the related-persons test. Also, investigations are ongoing into a number of 2002 and 2003 licence holders that may have breached the related-persons test. The years 1998 or 1999 are therefore the most recent years representative of the normal trend of trade flows in the products in question imported by the importers in the Community. Traditional importers in the Community must, therefore, prove that they have imported products originating in the People's Republic of China and covered by the quotas in question in the years 1998 or 1999. The years 2001 and 2002 are the most recent years representative of the normal trend of trade flows in the products in question imported by importers in the acceding States. Given that the large majority of importers in the acceding States were not subject to import restrictions and therefore were under no legal requirement to keep import documents for both 1998 and 1999, the provision of evidence concerning 1998 and 1999 would impose disproportionate burdens on them. Traditional importers in the acceding States must therefore prove that they have imported in 2001 or 2002 products originating in the People's Republic of China and covered by the quotas in question.(11) It has been found in the past that the method provided for in Article 12 of Regulation (EC) No 520/94, which is based on the order in which applications are received, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional importers. Consequently, in accordance with Article 2(2)(c) of Regulation (EC) No 520/94, it is appropriate to provide for allocation in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regulation (EC) No 520/94.(12) The Commission considers it necessary that operators applying as non-traditional importers and falling under the definition of related persons within the meaning of Article 143 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) 2913/92(8) establishing the Community Customs Code, as last amended by Regulation (EC) No 881/2003(9), may only submit a single licence application for each line of the quota set aside for non-traditional importers. In order to exclude speculative applications, the amount that any non-traditional importer may request should be restricted to a set volume.(13) It is appropriate to set the quota share reserved to traditional importers at 75 % and the share of non-traditional importers at 25 %.(14) It also appears appropriate to transfer quantities not taken up by non-traditional importers to traditional importers, in order to ensure that these quantities can still be allocated in the year in which they were attributed.(15) For the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and non-traditional importers.(16) The Member States and acceding States shall inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94. The information about traditional importers' previous imports must be expressed in the same units as the quota in question.(17) To enable traditional Community importers to continue their business practices of importing the entire amount of their guaranteed quantities early in the quota year and to ensure competitiveness with importers in acceding States who are not subject to licence requirements before 1 May 2004, licences issued by the competent national authorities in the Member States shall be issued as soon as possible after the adoption of the quantitative criteria by the Commission. They shall be valid from the date of issuance until 31 December 2004.(18) These measures are in accordance with the opinion of the Committee for the administration of quotas set up in accordance with Article 22 of Regulation (EC) No 520/94,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down specific provisions for the administration of the quantitative quotas referred to in Annex I to Regulation (EC) No 1985/2003, amending Regulation (EC) No 427/2003 for the quotas relating to quantities for May to December 2004.Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation.Article 21. The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94.2. The portions of each quantitative quota set aside for traditional importers and non-traditional importers for the second tranche of the 2004 quotas are set out in Annex I to this Regulation.3. (a) The portion set aside for non-traditional importers shall be apportioned using the method based on allocation in proportion to quantities requested. The volume requested by each applicant may not exceed that shown in Annex II.(b) Operators that are deemed to be related persons as defined by Article 143 of Regulation (EEC) No 2454/93 may only submit a single licence application for the portion of the quota set aside for non-traditional importers regarding the goods described in the application. In addition to the statement required by Article 3(2)(g) of Regulation (EC) No 738/94, as amended by Article 1 of Regulation (EC) No 983/96, the licence application for the non-traditional quota shall state that the applicant is not related to any other operator applying for the non-traditional quota line in question.(c) Those proportions of the quantities reserved for non-traditional importers and not allocated will be added to the quantities reserved for traditional importers.Article 3Applications for import licences shall be lodged with the competent authorities listed in Annex III to this Regulation from the day following that of its publication in the Official Journal of the European Union, until 15.00 (Brussels time) on 31 December 2003.Article 41. For the purposes of allocating the portion of each quota set aside for the traditional importers, "traditional" importers shall mean:- operators established in the Community before 1 May 2004, who can show that they have imported goods in the calendar year 1998 or 1999 into the Community,- operators established in one of the acceding States before 1 May 2004 who can show that they have imported goods in the calendar year 2001 or 2002 into the acceding States.2. The supporting documents referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release for free circulation during either calendar year 1998 or 1999 for traditional importers established in the Community and either calendar year 2001 or 2002 for traditional importers established in the acceding States, as indicated by the importer, of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made.3. Instead of the documents referred to in the first indent of Article 7 of Regulation (EC) No 520/94, applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during either the calendar year 1998 or 1999 (Community Member States) or the calendar year 2001 or 2002 (acceding States) carried out by themselves or, where applicable, by the operator whose activities they have taken over.Article 5Member States and acceding States shall inform the Commission no later than 10.00 (Brussels time) on 23 January 2004 of the number and aggregate quantity of import licence applications and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the reference period referred to in Article 4(1) of this Regulation.Article 6The Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications no later than 10 February 2004.Article 7Import licences issued by the competent national authorities in acceding States shall be valid from 1 May 2004 to 31 December 2004. Import licences issued by the competent national authorities in the Member States shall be issued as soon as possible after the adoption of the quantitative criteria by the Commission. They shall be valid from the date of issuance until 31 December 2004.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 66, 10.3.1994, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 65, 8.3.2003, p. 1.(4) OJ L 295, 13.11.2003, p. 43.(5) OJ L 192, 31.7.2003, p. 8.(6) OJ L 87, 31.3.1994, p. 47.(7) OJ L 131, 1.6.1996, p. 47.(8) OJ L 253, 11.10.1993, p. 1.(9) OJ L 134, 29.5.2003, p. 1.ANNEX IAllocation of the 2004 quotas - second tranche>TABLE>ANNEX IIMaximum quantity which may be requested by each non-traditional importer>TABLE>ANNEX IIIList of the competent national authorities in the Member States1. BELGIQUE/BELGIÃ Service Public FÃ ©dÃ ©ral Economie, P.M.E., Classes Moyennes & Energie Administration du Potentiel Ã ©conomiquePolitiques d'accÃ ¨s aux marchÃ ©s, Service LicencesFederale Overheidsdienst Economie, K.M.O., Middenstand & Energie Bestuur Economisch PotentieelMarkttoegangsbeleid, Dienst VergunningenGeneraal Lemanstraat 60, Rue GÃ ©nÃ ©ral-Leman 60 B - 1040 Brussel/Bruxelles Tel. (32-2) 206 58 16 Fax (32-2) 230 83 22/231 14 842. DANMARKErhvervs -og Boligstyrelsen VejlsÃ ¸vej 29 DK - 8600 Silkeborg Tel. (45) 35 46 60 30 Fax (45) 35 46 64 013. DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter Strasse 29-35 D - 65760 Eschborn Tel. (49) 619 69 08-0 Fax (49) 619 69 42 26/(49) 6196 908-8004. Ã Ã Ã Ã Ã Ã Ministry of Economy & Finance General Directorate of Policy Planning & ImplementationDirectorate of International Economic Issues1, Kornarou Street G - Athens 105-63 Tel. (30-210) 328-60 31/328 60 32 Fax (30-210) 328 60 94/328 60 595. ESPAÃ AMinisterio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E - 28046 Madrid Tel. (34) 913 49 38 94/913 49 37 78 Fax (34) 913 49 38 32/913 49 37 406. FRANCEService des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 Tel. (33-1) 55 07 46 69/95 Fax (33-1) 55 07 48 32/34/357. IRELANDDepartment of Enterprise, Trade and Employment Licencing Unit, Block C Earlsfort CentreHatch StreetDublin 2 Ireland Tel. (353-1) 631 25 41 Fax (353-1) 631 25 628. ITALIAMinistero AttivitÃ Produttive Direzione Generale Politica CommercialeDiv. VIIViale Boston 25 I - 00144 Roma Tel. 39 06 599 32 489 Fax 39 06 592 55 569. LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 113 L - 2011 Luxembourg Tel. (352) 22 61 62 Fax (352) 46 61 3810. NEDERLANDBelastingdienst/Douane Engelse Kamp 2 Postbus 30003 NL 9700 R Groningen, Tel. (31-50) 523 91 11 Fax (31-50) 523 22 1011. Ã STERREICHBundesministerium fÃ ¼r Wirtschaftliche und ArbeitAussenwirtschaftsadministrationAbteilung C2/2 Stubenring 1 A - 1011 Wien Tel. (43) 1 711 00 0 Fax (43) 1 711 00 83 8612. PORTUGALMinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo, Edificio da AlfÃ ¢ndega de Lisboa Largo do Terreiro do Trigo P - 1100 Lisboa Tel. (351-21) 881 4263 Fax (351-21) 881 426113. SUOMI/FINLANDTullihallitus/Tullstyrelsen Erottajankatu/Skillnadsgatan 2 FIN - 00101 Helsinki/Helsingfors Tel. (358-9) 6141 Fax (358-9) 614 28 5214. SVERIGEKommerskollegium Box 6803 S - 113 86 Stockholm Tel. (46-8) 690 48 00 Fax (46-8) 30 67 5915. UNITED KINGDOMDepartment of Trade and Industry Import Licensing Branch Queensway HouseWest PrecinctBillingham TS23 2NF United Kingdom Tel. (44-1642) 36 43 33/36 43 34 Fax (44-1642) 53 35 57List of the competent national authorities in the acceding countries1. CYPRUSMinistry of Commerce, Industry and Tourism Trade Department 6 Andrea Araouzou Str. 1421 Nicosia Tel. ++357 2 867100 Fax ++357 2 3751202. CZECH REPUBLICMinisterstvo prumyslu a obchoduLicencnÃ ­ sprÃ ¡vaNa Frantisku 32 110 15 Praha 1 Tel. (420) 22406 2206 Fax (420) 22421 21333. ESTONIAMajandus- ja Kommunikatsiooniministeerium Harju 11 15072 Tallinn Estonia Tel. (372) 6256 400 Fax (372) 6313 6604. HUNGARYGazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium EngedÃ ©lyezÃ ©si Ã ©s KÃ ¶zigazgatÃ ¡si Hivatala1024Budapest Margit krt. 85. PostafiÃ ³k: 1537Budapest Pf. 345. Tel. 0036(1) 336 7300 Fax 0036(1)336 73025. LATVIAEkonomikas Ministrija Brivibas iela 55 LV - 1519 Riga Tel. 00 371 701 3006 Fax 00 371 728 08826. LITHUANIALietuvos Respublikos Ã »kio Ministerija Gedimino Ave 38/2 LT - 2600 Vilnius Tel. 00 370 5 262 50 30/00 370 5 262 87 50 Fax 00 370 5 262 39 747. MALTAMinistry for Economic Services Commerce DivisionLascaris Valletta CMR02 Tel. 00 356 21 243 286 Fax 00 356 21 231 9198. POLANDMinisterstwo Gospodarki, Pracy i Polityki Spolecznej Pl.Trzech Krzyzy 3/5 00-950 Warszawa Tel. 0048/22/693 55 53 Fax 0048/22/693 40 219. SLOVAKIAMinisterstvo HospodÃ ¡rstva SR Odbor vÃ ½konu obchodno-politickÃ ½ch opatrenÃ ­ MierovÃ ¡ 19 827 15 Bratislava Tel. 00 421 2 434 23 913/00 421 2 485 42 160 Fax 00 421 2 4342 391910. SLOVENIAMinistrstvo za gospodarstvo Podrocje ekonomskih odnosov s tujinoKotnikova 5 1000 Ljubljana Tel. +386(0)1/478 3600 Fax +386(0)1/478 3611